NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BOB BEJARANO,                                   No. 16-16676

                Plaintiff-Appellant,            D.C. No. 1:11-cv-00589-LJO-SAB

 v.
                                                MEMORANDUM*
KATHLEEN ALLISON, Warden, Warden
at CSATF/Corcoran State Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Bob Bejarano, a California state prisoner, appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging that defendants subjected him to a contraband watch

in retaliation for exercising his First Amendment rights. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182,

1191 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because appellant

admits that he did not exhaust administrative remedies, and he failed to raise a

genuine dispute of material fact as to whether administrative remedies were

effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (the

Prison Litigation Reform Act requires “proper exhaustion . . . , which means using

all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits)” (emphasis, citation, and internal quotation

marks omitted)); Sapp v. Kimbrell, 623 F.3d 813, 823-24, 826-27 (9th Cir. 2010)

(describing limited circumstances under which exhaustion may be effectively

unavailable).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                      16-16676